Motion granted to the extent of staying all further proceedings under the judgment of foreclosure and sale herein pending the hearing and determination of this appeal upon condition that the defendant-appellant procures the record on appeal and appellant’s points to be served and filed on or before May 15, 1958, with notice of argument for May 27, 1958 and, upon the further condition, that within 10 days after the entry of this order, it files a surety company bond in the sum of $5,000 to the effect that if the order appealed from is affirmed or the appeal is dismissed it will pay to the plaintiff and the other defendants in this action any damages sustained by them as a result of the stay. In all other respects, the motion is denied.
Concur — Botein, P. J., Breitel, Rabin, Frank and McNally, JJ.